Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6, 8-10 and 12-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US8697176) in view of Piascik et al. (USPGPub 2015/0079408), Martin et al. (US4557691) and Hauptmann et al. (WO2014/022643) (cited herein in reference to US9872746, the national stage entry publication of the Hauptmann document).
	Regarding claims 1, 3, 5-6, Wang teaches coating the surface of zirconia ceramic dental material in the shape of a dental replacement with a composition comprising varying amounts of a yttrium salt and a coloring agent (see summary of invention) wherein the salt is applied in layers and sintered thereafter to provide a graded coating applied so as to look natural (which implies varying thickness applied in a non-uniform manner).  Wang fails to teach wherein the substrate is an YSZ substrate.  However, Piascik shows that it is known to use YSZ substrate materials as the core for applying a more natural looking surface coating thereafter to the surface of a dental replacement [0009]. Therefore one of ordinary skill in the art at the time of filing would have considered it obvious to replace the zirconia of Wan with the stabilized zirconia of Piascik as a substitute for a known element in a similar invention wherein the outcome would be predictable and provide expected success. Further, Wang teaches that 3Y-TZP is a particularly beneficial form of YSZ and as such it is the position of the examiner that one forming the substrate of Wang with YSZ would be particularly motivated to use 3Y-TZP as the specific phase of YSZ as guided by Wang (col. 2, lines 4-11). The teachings of Wang in view of Piascik are as shown above.  Wang in view of Piascik fails to teach wherein the composition specifically includes a metal containing coloring agent. However, Martin shows that metals are commonly used as the components of colorant agents for use in dental replacement applications (col. 2, lines 44-60). Therefore 
	Regarding claims 2, it should be noted that the applicant does not adequately define the terms “shaded” or “unshaded” in the specification such as to provide what would be structural limitation to the term described by the use of shaded or unshaded.  It appears as though the terms dictates what the color outcome will be but it is not apparent what defines an outcome as shaded or unshaded other than 
	Regarding claims 4, it is the position of the examiner that all basic salts of yttrium would be implied by the mention of yttrium salts, including yttrium chloride. One of ordinary skill in the art at the time of filing reading Wang would at least reasonably envisage the basic chloride salt as one covered by Wang, especially given that chloride salts are among the most prevalent on the Earth.
	Regarding claim 8, the amount of pigment disclosed reads on the limitations claimed (see Martin examples).
	Regarding claim 9, the density range of Hauptmann reads on the claimed range (see pg. 30).
	Regarding claim 10, the product of the prior art would be presumed to be entirely YSZ unless otherwise stated.
	Regarding claims 12 and 13, the language of the claim uses specific terms to describe the shape of a tooth. The prior art does not use these terms but 1) one of ordinary skill in the art at the time of filing would readily recognize the shapes of the teeth described in alternative terms in the prior art and 2) any change of shape from the shape of the prior art in the absence of a new and unexpected result arising from the newly provided shape of the current claims would be considered unpatentable over the prior art shape already provided.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further the claims additionally provide a shape and dimensions to the pattern in which the coating is applied.  Wang already teaches applying the coating to provide a natural tooth look which implies greater coating thickness in different areas and brushing the coating on in layers.  As such the additional claim language present essentially describes a shape and scale of deposition, wherein as described above changes in shape without unexpected results are non-patentable over prior art provided shapes and wherein changes in size are treated similarly under the same case law.

	Regarding claim 15, it is the position of the examiner that claim limitations are a product of a choice or where to apply the coating material which is discussed above in the rejection of claim 13.  However, further it should be noted that the translucent material applied to the tooth of Wang is applied to provide a natural appearance wherein those of ordinary skill in the art would readily recognize that the teeth are more translucent near the biting edge.  As such, it would be expected that for a natural looking tooth, more translucent material as a cross sectional percentage would be provided near the biting edge of the tooth to provide a natural look wherein less or no translucent material would be present lower down the tooth body where it is less possible to make the tooth translucent due to the presence of the tooth body being coated.
	Regarding claims 16-29, it should be noted that 1) because the prior art is formed in the same manner and using the same material and formation steps applied in the current claims, the prior art tooth would be expected to function in the same manner as the currently claimed tooth and 2) the limitations of the claims related to transmittance include the language “when sintered to 98% theoretical density” without the actual requirement to actively sinter to 98% theoretical density.  As such the claim limitations are essentially optional in terms of necessarily being part of the processing steps.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US8697176) in view of Piascik et al. (USPGPub 2015/0079408) in view of Martin et al. (US4557691) and Hauptmann et al. (WO2014/022643) (cited herein in reference to US9872746, the national stage entry publication of the Hauptmann document) as applied to claims 1-6, 8-10 and 12-29 and further in view of Carden et al. (USPGPub 2014/010869).

Response to Arguments
	Regarding the applicants arguments’, the applicant argues that Hauptmann does not teach or suggest the addition of citric acid to an aqueous yttria-containing composition for the purpose of increasing solubility.  Factually the examiner had not cited that portion of Hauptmann up to this point in the prosecution because the applicant did not claim the use of a citric acid complexing agent, but it cannot reasonably be denied that the prior art of Hauptmann teaches explicitly what the applicant is claiming that it does not.  If this position is maintained, clarification is required as directly relates to the cited portions of Hauptmann clearly teaching the use of citric acid in the claimed amounts in a yttria containing aqueous composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717